PEDEN, Justice.
Appellants bring this writ of error to appeal from a May 15, 1979, order of the trial court dismissing their cause for want of prosecution. Companion case No. 17624, bearing the same caption, is a direct appeal from a later dismissal of the same case. The appellants’ points and arguments in this case are identical to those set forth in that appeal, except that the appellants here present two additional points of error which, like their others, do not attack the validity of the May 15 order.
We affirm the judgment of the trial court.